Name: Commission Regulation (EEC) No 307/80 of 8 February 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in the Philippines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2 . 80 Official Journal of the European Communities No L 35/5 COMMISSION REGULATION (EEC) No 307/80 of 8 February 1980 on the arrangements for imports into the United Kingdom of certain textile products originating in the Philippines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of men's and boys' woven jackets and blazers of wool, of cotton or of man-made textile fibres (category 17) originating in the Philippines have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas in accordance with paragraph 5 of the said Article 1 1 , the Philippines were notified on 22 November 1 979 of a request for consultation ; whereas following those consultations it is desirable to make the product in question subject to quantitative limita ­ tions for the years 1980 to 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the product in question exported from the Philippines between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the category of products originating in the Philippines specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from the Philippines to the United Kingdom before the date of entry into force of this Regulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2. Imports of products shipped from the Philip ­ pines to the United Kingdom after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from the Philippines on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 February 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission ( ») OJ No L 365, 27 . 12. 1978, p. 1 . O OJ No L 248 , 2 . 10 . 1979, p. 1 . No L 35/6 Official Journal of the European Communities 12. 2. 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limit from 1 January to 31 December 1980 1981 1982 17 61.01 B V a) 1 2 3 61.01-34 ; 36 ; 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres UK 1 000 pieces 115 122 130